ON REHEARING. Kirby, J. Counsel for appellant has' misapprehended the decision rendered herein, which holds expressly, and in line with our other decisions upon the point, that the plaintiff, in an action to remove a cloud from his title must prevail upon the strength of his own title, and not upon the weakness of that of his adversary. As to the contention that the “northeast corner, southwest quarter, section 33, township 1 north, range 1 east, 60 acres,” the description under which the land was sold and conveyed, was sufficient, we have concluded it is correct. The statute provides that.when less than the whole of the (tract or lot of land advertised for sale for taxes is sold “the part sold shall be laid off in a square in the northeast corner,” and in St. Louis, I. M. & S. Ry. Co. v. Beidler, 45 Ark. 28, the court held that where a part of a section of land, designating it by the legal subdivision for 40'acres, was sold except five acres in the southwest corner, “the exception means five acres laid off in a square.” The whole of the southwest quarter containing 160 acres in a square was delinquent and duly offered for sale for taxes, and the purchaser bought 60 acres of same, paying the taxes on the whole tract for that amount. The iaw prescribing that, where a person shall bid the amount of taxes due upon the whole tract for a less amount of land than the tract, the part sold shall be laid off in a square in the northeast corner, and, it being possible to la}' off in said corner of this tract of land the 60 acres in a square, we hold that, same being thereafter forfeited, advertised and sold by the description set out, it was sufficient, and conveyed that amount of land in a square in the northeast corner of the 160 acre tract. This does not affect the decision as to the other tracts of land, since it was impossible to lay off in a square the amount of land sold and purchased and shown to be so by the description thereof as advertised. The judgment will be modified in accordance with this opinion.